Order unanimously modified so as to direct consolidation of Action No. 1 with Action No. 2 and grant plaintiffs in Action No. 2 the right to open and close at'the trial of the consolidated action and as so modified affirmed, with $20 costs and disbursements to appellants; but the provision with respect to the fees paid in connection with the service and filing of the note of issue may be disposed of on the settlement of the order. Settle order on-notice. Present — Martin, P. J., Glennon, Dore, Callahan and Peck, JJ. [See post, p. 1010.]